Name: Commission Regulation (EEC) No 2416/89 of 3 August 1989 fixing the amount of the private storage aid for squid of the species Loligo patagonica
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 8 . 89No L 228/ 14 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2416/89 of 3 August 1989 fixing the amount of the private storage aid for squid of the species Loligo patagonica HAS ADOPTED THIS REGULATION : Article 1 1 . The private storage aid referred to in Article 16 of Regulation (EEC) No 3796/81 is granted for the quantities offered for sale during the period 1 August to 31 December 1989, with the reservation that the conditions for the aid to come into operation, as laid down in Article 16 ( 1 ) (a) of the said Regulation, are fulfilled during this period. 2. The amount of aid in respect of a maximum storage period of three months is fixed as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 1495/89 (2), and in particular Article 16 (4) thereof, Having regard to Commission Regulation (EEC) No 2415/89 of 3 August 1989 laying down detailed rules of application for the granting of private storage aid for certain fishery products (3), and in particular Article 2 thereof, Whereas the average price for whole squid of the species Loligo patagonica has, during a significant period, been below 85 % of its guide price ; Whereas this price situation is likely to continue ; Whereas it is therefore necessary to fix the amount of the private storage aid for the product concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Product Amount of the storage aid (ECU/tonne net weight per month) First month Second and third months Squid of the species Loligo patagonica, whole, not cleaned 42 26 Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 August 1989 . For the Commission Ant6nio CARDOSO E CUNHA Member of the Commission 0 OJ No L 379, 31 . 12. 1981 , p. 1 . (2 OJ No L 148 , 1 . 6. 1989, p. 1 . (3) See page 10 of this Official Journal .